AO 245 S(Rev. 2/99)(EDVA rev.l) Sheet 1 - Judgment in a Criminal Case                          '^            ^
                                                                                                    p
                                                                                                        OCT I 6 2019
                                 UNITED STATES DISTRICT COURT L
                                            Eastern District of Virginia
                                                                   ^
                                                                                               i clerk,
                                                                                               I
                                                                                                        u.s, districtc6urt
                                                                                                    ALEXANDRIA, VIRGINIA
                                                   Alexandria Division

UNITED STATES OF AMERICA


              V.                                                        Case Number 1:19CR00281-001


THASI LIMITED,
t/a "The British Shop"

Defendant.


                                        JUDGMENT IN A CRIMINAL CASE

        The defendant, THASI LIMITED, was represented by Benjamin Hatch, Esquire.

       The defendant pleaded guilty to Counts 1 and 2 of the Criminal Information. Accordingly, the defendant
is adjudged guilty of the following counts, involving the indicated offenses:

 Title & Section                           Nature of Offense                      Date Offenses         Count Number
                                                                                 Concluded
 18 U.S.C.§ 545                Smuggling Merchandise into the United              03/2018                     1
                               States (Felony)

 16 U.S.C. §§ 3372(a)(1)       Aiding and Abetting the Selling of                 04/18/2018                 2
 and 3373(d)(1)(B) and         Endangered Species Illegally Imported into
 18 U.S.C. § 2                     United States(Felony)


        As pronounced on October 16, 2019, the defendant is sentenced as provided in pages 2 through 5** of
this Judgment. The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

        IT IS FURTHER ORDERED that the defendant shall notify the United States Attorney for this district
within 30 days of any change of name, residence, or mailing address until all fines, restitution, costs, and special
assessments imposed by this judgment are fully paid.
                          j 4^
        Signed this      f(p       day of                         , 2019.




                                                                              Leonie M. Brinkei^
                                                                              United Stales District Judge



'Page 5 of this document contains sealed information.
AO 245 S(Rev. 3/99)(EDVA. rev.) Sheet 4 - Probation




                                                                                           Judgment-Page 2 of 5
Defendant: THASI LIMITED
Case Number: 1:19CR00281-001
                                                      PROBATION

       The defendant is hereby placed on probation for a term of ONE (1) YEAR, as to each count; to run
concurrently. The Probation Office shall provide the defendant with a copy of the standard conditions and any
special conditions of probation.

         While on probation, the defendant shall not commit another federal, state, or local crime.

         While on probation, the defendant shall not illegally possess a controlled substance.

         While on probation, the defendant shall not possess a firearm or destructive device.

         If this judgment imposes a fine or a restitution obligation, it shall be a condition of probation that the
         defendant pay any such fine or restitution in accordance with the Schedule of Payments set forth in the
         Monetary Penalties sheet of this judgment.


                                       STANDARD CONDITIONS OF PROBATION

The defendant shall comply with the standard conditions that have been adopted by this court(set forth below):
1) The defendant shall not leave the judicial district without the permission of the court or probation officer.
2) The defendant shall report to the probation officer and shall submit a truthful and complete written report
    within the first five days of each month.
3) The defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the
   probation officer.
4) The defendant shall support his or her dependents and meet other family responsibilities.
5) The defendant shall work regularly at a lawful occupation unless excused by the probation officer for
   schooling, training, or other acceptable reasons.
6) The defendant shall notify the Probation Officer within 72 hours, or earlier if so directed, of any change in
     residence.
7) The defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute,
   or administer any narcotic or other controlled substance, or any paraphernalia related to such substances,
   except as prescribed by physician.
8) The defendant shall not frequent places where controlled substances are illegally sold, used, distributed or
     administered.
9) The defendant shall not associate with any persons engaged in criminal activity, and shall not associate with
    any person convicted of a felony unless granted permission to do so by the probation officer.
10) The defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall
    permit confiscation of any contraband observed in plain view of the probation officer.
11) The defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by
     a law enforcement officer.
12) The defendant shall not enter into any agreement to act as an informer or a special agent of a law
    enforcement agency without the permission of the court.
13) As directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned
    by the defendant's criminal record or personal history or characteristics, and shall permit the probation
     officer to make such notifications and to confirm the defendant's compliance with such notification
     requirement.
AO 245 S(Rev. 3/99)(EDVA rev.) Sheet 5 - Financial Penalties


                                                                                         Judgment-Page 3 of 5
Defendant: THASI LIMITED
Case Number: 1:19CR00281-001
                                            CRIMINAL MONETARY PENALTIES

The defendant shall pay the following total monetary penalties in accordance with the schedule of payments set
out below.



                         Count                                 Special Assessment         Fine

                            1                                            $400.00       $00.00
                            2                                            $400.00       $00.00


                          Total                                          $800.00       $00.00


                                                               FINE:


No fines have been imposed in this case.

                                                 SCHEDULE OF PAYMENTS

Payments shall be applied in the following order: (1) assessment; (2) restitution; (3)fine principal; (4) cost of
prosecution;(5) interest;(6) penalties.

The special assessment is due in full immediately. If not paid immediately, the Court authorizes the deduction
of appropriate sums from the defendant's account while in confinement in accordance with the applicable rules
and regulations of the Bureau of Prisons.

Any special assessment, restitution, or fine payments may be subject to penalties for default and delinquency.

If this judgment imposes a period of imprisonment, payment of Criminal Monetary penalties shall be due during
the period of imprisonment.

All criminal monetary penalty payments are to be made to the Clerk, United States District Court, except those
payments made through the Bureau of Prisons' Inmate Financial Responsibility Program.




                                                          FORFEITURE




Forfeiture is directed in accordance with the Consent Order of Forfeiture entered by this Court on October 16,
2019.(This order has been fully satisfied.)
